03/16/2021


     IN THE SUPREME COURT OF THE STATE OF MONTANA                          Case Number: DA 18-0606



                             No. DA 18-0606



STATE OF MONTANA,

           Plaintiff and Appellee,

     v.

KEVIN J. PARISIAN,

           Defendant and Appellant

                                ORDER


     Upon consideration of Appellant’s Unopposed Motion for

Extension of time, and good cause appearing,

     IT IS HEREBY ORDERED that Appellant is granted an extension

of time to and including April 16, 2021, within which to prepare, file,

and serve Appellant’s Reply Brief on appeal.

     No further extensions will be granted.




                                                                Electronically signed by:
                                                                      Mike McGrath
                                                         Chief Justice, Montana Supreme Court
                                                                     March 16 2021